OPINION
By DUFFY, J.
This case originated in the Court of Common Pleas of Franklin County, where the jury awarded a verdict in favor of the plaintiff and upon which the court entered judgment against the defendant. Defendant has appealed assigning as errors the overruling of defendant’s motion to strike certain matters from the petition, errors of the court in the giving of special and general charges to the jury, and in the overruling of the motion for a new trial. Defendant-appellant also contends that the verdict and judgment were contrary to the manifest weight of the evidence.
Having reviewed the briefs of counsel and the transcript of the testimony presented in the trial court, including the charges given by the trial judge to the jury, we are of the opinion that the judgment should be affirmed as the rulings of the court were correct; the charges of the judge complete, and the verdict not contrary to the evidence. While the defendant-appellant complains of apparent conflicting charges and the over-emphasis of plaintiff’s rights and the minimizing of defendant’s rights, a reading of all of the special charges leads to the conclusion that one charge complements the others, and while a consideration of an individual special charge might not seem complete in itself when taken with another special charge it does properly instruct the jury as to their duty in the consideration of the evidence.
The judgment of the trial court is affirmed.
BRYANT, PJ, MCLAUGHLIN, J, concur.